            Case 2:19-cv-00603-DB Document 16 Filed 09/29/20 Page 1 of 14

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DERECK S. LEE,                                  No. 2:19-cv-0603 DB
12                         Plaintiff,
13              v.                                       ORDER
14       ANDREW SAUL, Commissioner of Social
         Security,1
15

16                         Defendant.
17

18             This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment.2

20   Plaintiff’s motion argues that the Administrative Law Judge erred at step two of the sequential

21   evaluation, reached a residual functional capacity determination that was not supported by

22   substantial evidence, and improperly rejected plaintiff’s testimony.

23   ////

24   1
       Andrew Saul became the Commissioner of the Social Security Administration on June 17, 2019.
25   See https://www.ssa.gov/agency/commissioner.html (last visited by the court on July 30, 2019).
     Accordingly, Andrew Saul is substituted in as the defendant in this action. See 42 U.S.C. §
26   405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person holding
     the Office of the Commissioner shall, in his official capacity, be the proper defendant”).
27
     2
      Both parties have previously consented to Magistrate Judge jurisdiction over this action
28
     pursuant to 28 U.S.C. § 636(c). (See ECF Nos. 4 & 5.)
                                                    1
            Case 2:19-cv-00603-DB Document 16 Filed 09/29/20 Page 2 of 14

 1             For the reasons explained below, plaintiff’s motion is granted in part, the decision of the

 2   Commissioner of Social Security (“Commissioner”) is reversed, and this matter is remanded for

 3   further proceedings.

 4                                     PROCEDURAL BACKGROUND

 5             In July of 2015, plaintiff filed an application for Disability Insurance Benefits (“DIB”)

 6   under Title II of the Social Security Act (“the Act”), alleging disability beginning on June 5,

 7   2014. (Transcript (“Tr.”) at 18, 204-14.) Plaintiff’s alleged impairments included disc

 8   degeneration disease, facet joint arthritis, disc herniations, lumbar spondylolysis, facet arapathy,

 9   synovial cysts, and Scheurermann’s Disease.3 (Id. at 244.) Plaintiff’s application was denied

10   initially, (id. at 106-10), and upon reconsideration. (Id. at 116-20.)

11             Plaintiff requested an administrative hearing and a hearing was held before an

12   Administrative Law Judge (“ALJ”) on August 7, 2017. (Id. at 36-70.) Plaintiff was represented

13   by an attorney and testified at the administrative hearing. (Id. at 36-39.) In a decision issued on

14   April 24, 2018, the ALJ found that plaintiff was not disabled. (Id. at 30.) The ALJ entered the

15   following findings:

16                    1. The claimant meets the insured status requirements of the Social
                      Security Act through December 31, 2019.
17
                      2. The claimant has not engaged in substantial gainful activity
18                    since June 5, 2014, the alleged onset date (20 CFR 404.1571 et
                      seq.).
19
                      3. The claimant has the following severe impairments:
20                    degenerative disc disease of the cervical and lumbar spines and
                      myofascial pain syndrome (20 CFR 404.1520(c)).
21
                      4. The claimant does not have an impairment or combination of
22                    impairments that meets or medically equals the severity of one of
                      the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
23                    (20 CFR 404.1520(d), 404.1525, and 404.1526).
24   ////

25   ////

26
27   3
      Scheuermann’s disease “is a condition of hyperkyphosis that involves the vertebral bodies and
     discs of the spine identified by anterior wedging of greater than or equal to 5 degrees in 3 or more
28
     adjacent vertebral bodies.” https://www.ncbi.nlm.nih.gov/books/NBK499966/
                                                       2
            Case 2:19-cv-00603-DB Document 16 Filed 09/29/20 Page 3 of 14

 1                     5. After careful consideration of the entire record, I find that the
                       claimant has the residual functional capacity to perform sedentary
 2                     work as defined in 20 CFR 404.1567(a) except sit for four hours;
                       stand and walk for four hours; and must alternate positions for five
 3                     minutes after every one-half hour and can remain on task.

 4                     6. The claimant is unable to perform any past relevant work (20
                       CFR 404.1565).
 5
                       7. The claimant was born [in] 1978 and was 36 years old, which is
 6                     defined as a younger individual age 18-44, on the alleged disability
                       onset date (20 CFR 404.1563).
 7
                       8. The claimant has at least a high school education and is able to
 8                     communicate in English (20 CFR 404.1564).

 9                     9. Transferability of job skills is not material to the determination of
                       disability because using the Medical-Vocational Rules as a
10                     framework supports a finding that the claimant is “not disabled,”
                       whether or not the claimant has transferable job skills (See SSR 82-
11                     41 and 20 CFR Part 404, Subpart P, Appendix 2).

12                     10. Considering the claimant’s age, education, work experience, and
                       residual functional capacity, there are jobs that exist in significant
13                     numbers in the national economy that the claimant can perform (20
                       CFR 404.1569 and 404.1569(a)).
14
                       11. The claimant has not been under a disability, as defined in the
15                     Social Security Act, from June 5, 2014, through the date of this
                       decision (20 CFR 404.1520(g)).
16

17   (Id. at 20-29.)

18             On March 10, 2019, the Appeals Council denied plaintiff’s request for review of the

19   ALJ’s April 24, 2018 decision. (Id. at 1-5.) Plaintiff sought judicial review pursuant to 42 U.S.C.

20   § 405(g) by filing the complaint in this action on April 8, 2019. (ECF. No. 1.)

21                                            LEGAL STANDARD

22             “The district court reviews the Commissioner’s final decision for substantial evidence,

23   and the Commissioner’s decision will be disturbed only if it is not supported by substantial

24   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).

25   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to

26   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.

27   Chater, 108 F.3d 978, 980 (9th Cir. 1997).

28   ////
                                                           3
            Case 2:19-cv-00603-DB Document 16 Filed 09/29/20 Page 4 of 14

 1             “[A] reviewing court must consider the entire record as a whole and may not affirm

 2   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,

 3   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.

 4   1989)). If, however, “the record considered as a whole can reasonably support either affirming or

 5   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d 1072,

 6   1075 (9th Cir. 2002).

 7             A five-step evaluation process is used to determine whether a claimant is disabled. 20

 8   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step

 9   process has been summarized as follows:

10                    Step one: Is the claimant engaging in substantial gainful activity? If
                      so, the claimant is found not disabled. If not, proceed to step two.
11
                      Step two: Does the claimant have a “severe” impairment? If so,
12                    proceed to step three. If not, then a finding of not disabled is
                      appropriate.
13
                      Step three: Does the claimant’s impairment or combination of
14                    impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
                      Subpt. P, App. 1? If so, the claimant is automatically determined
15                    disabled. If not, proceed to step four.
16                    Step four: Is the claimant capable of performing his past work? If
                      so, the claimant is not disabled. If not, proceed to step five.
17
                      Step five: Does the claimant have the residual functional capacity to
18                    perform any other work? If so, the claimant is not disabled. If not,
                      the claimant is disabled.
19

20   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).
21             The claimant bears the burden of proof in the first four steps of the sequential evaluation

22   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden

23   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,

24   1098 (9th Cir. 1999).

25                                              APPLICATION

26             Plaintiff’s pending motion asserts the following three principal claims: (1) the ALJ erred
27   at step two of the sequential evaluation; (2) the ALJ’s treatment of the plaintiff’s subjective

28   ////
                                                          4
          Case 2:19-cv-00603-DB Document 16 Filed 09/29/20 Page 5 of 14

 1   testimony constituted error; and (3) the ALJ’s residual functional capacity determination was

 2   unsupported.4 (Pl.’s MSJ (ECF No. 12-1) at 15-30.5)

 3   I.        Step Two Error

 4             Plaintiff argues that the ALJ erred at step two of the sequential evaluation by finding that

 5   plaintiff’s anxiety and depressive disorders were not severe mental impairments. (Id. at 15-21.)

 6   At step two of the sequential evaluation, the ALJ must determine if the claimant has a medically

 7   severe impairment or combination of impairments. Smolen v. Chater, 80 F.3d 1273, 1289-90 (9th

 8   Cir. 1996) (citing Yuckert, 482 U.S. at 140-41). The Commissioner’s regulations provide that

 9   “[a]n impairment or combination of impairments is not severe if it does not significantly limit [the

10   claimant’s] physical or mental ability to do basic work activities.” 20 C.F.R. §§ 404.1521(a) &

11   416.921(a). Basic work activities are “the abilities and aptitudes necessary to do most jobs,” and

12   those abilities and aptitudes include: (1) physical functions such as walking, standing, sitting,

13   lifting, and carrying; (2) capacities for seeing, hearing, and speaking; (3) understanding, carrying

14   out, and remembering simple instructions; (4) use of judgment; (5) responding appropriately to

15   supervision, co-workers, and usual work situations; and (6) dealing with changes in a routine

16   work setting. 20 C.F.R. §§ 404.1521(b) & 416.921(b).

17             The Supreme Court has recognized that the Commissioner’s “severity regulation increases

18   the efficiency and reliability of the evaluation process by identifying at an early stage those

19   claimants whose medical impairments are so slight that it is unlikely they would be found to be

20   disabled even if their age, education, and experience were taken into account.” Yuckert, 482 U.S.
21   at 153. However, the regulation must not be used to prematurely disqualify a claimant. Id. at 158

22   (O’Connor, J., concurring). “An impairment or combination of impairments can be found not

23   severe only if the evidence establishes a slight abnormality that has no more than a minimal effect

24   on an individual[’]s ability to work.” Smolen, 80 F.3d at 1290 (internal quotation marks and

25   citation omitted).

26
     4
         The court has reordered plaintiff’s claims for purposes of clarity and efficiency.
27
     5
      Page number citations such as this one are to the page number reflected on the court’s CM/ECF
28
     system and not to page numbers assigned by the parties.
                                                       5
            Case 2:19-cv-00603-DB Document 16 Filed 09/29/20 Page 6 of 14

 1             “[A]n ALJ may find that a claimant lacks a medically severe impairment or combination

 2   of impairments only when his conclusion is ‘clearly established by medical evidence.’” Webb v.

 3   Barnhart, 433 F.3d 683, 687 (9th Cir. 2005) (quoting Social Security Ruling (“SSR”) 85-28); see

 4   also Ukolov v. Barnhart, 420 F.3d 1002, 1006 (9th Cir. 2005) (claimant failed to satisfy step two

 5   burden where “none of the medical opinions included a finding of impairment, a diagnosis, or

 6   objective test results”). “Step two, then, is ‘a de minimis screening device [used] to dispose of

 7   groundless claims[.]’” Webb, 433 F.3d at 687 (quoting Smolen, 80 F.3d at 1290); see also

 8   Edlund v. Massanari, 253 F.3d 1152, 1158-59 (9th Cir. 2001) (discussing this “de minimis

 9   standard”); Tomasek v. Astrue, No. C-06-07805 JCS, 2008 WL 361129, at *13 (N.D. Cal.

10   Feb.11, 2008) (describing claimant’s burden at step two as “low”).

11             Moreover, where the ALJ determines the presence of a mental impairment at step two of

12   the sequential evaluation 20 C.F.R. § 404.1520a “requires those reviewing an application for

13   disability to follow a special psychiatric review technique.” Keyser v. Commissioner Social Sec.

14   Admin., 648 F.3d 721, 725 (9th Cir. 2011).

15                    Under the special-technique regulation, if the ALJ determines that a
                      mental impairment exists, he “must specify the symptoms, signs, and
16                    laboratory findings that substantiate the presence of the
                      impairment(s) and document [his] findings.” [20 C.F.R.] §
17                    404.1520a(b)(1). The ALJ must also document “a specific finding
                      as to the degree of limitation in each of” the four areas of functional
18                    limitation listed in § 404.1520a(c)(3). Id. § 404.1520a(e)(4). In the
                      first three areas of functional limitations—(a) activities of daily
19                    living, (b) social functioning, and (c) concentration, persistence, or
                      pace—the ALJ must rate the degree of limitation using “the
20                    following five-point scale: None, mild, moderate, marked, and
                      extreme.” Id. § 404.1520a(c)(4). The ALJ must rate the fourth
21                    functional area—(d) episodes of decompensation—using “the
                      following four-point scale: None, one or two, three, four or more.”
22                    Id. Next, the ALJ must determine if the mental impairment is severe,
                      and if so, whether it qualifies as a listed impairment. Id. §
23                    404.1520a(d). If the mental impairment is severe but is not a listed
                      impairment, the ALJ must assess the claimant’s RFC in light of how
24                    the impairment constrains the claimant’s work abilities. See id. §
                      404.1520a(d)(3). The regulation specifically provides that the ALJ
25                    must document all of the special technique’s steps. Id. §
                      404.1520a(e)(4).
26
27   Patterson v. Commissioner of Social Security Administration, 846 F.3d 656, 659 (4th Cir. 2017).
28   ////
                                                         6
         Case 2:19-cv-00603-DB Document 16 Filed 09/29/20 Page 7 of 14

 1          Here, the ALJ found that plaintiff’s “anxiety and depressive disorders do not cause more

 2   than minimal limitation in the claimant’s ability to perform basic mental work activities and is

 3   therefore nonsevere.” (Tr. at 21.) The ALJ went on to apply the special psychiatric review

 4   technique, finding that plaintiff’s “medical determinable mental impairment causes no more than

 5   ‘mild’ limitation in any of the functional areas[.]” (Id. at 22.) The ALJ’s findings, however, are

 6   belied by the evidence of record.

 7          In this regard, in November of 2013, plaintiff was seen by Dr. Daniel Rockers, Ph.D., who

 8   conducted a psychological evaluation. (Id. at 337.) Dr. Rockers found “symptoms of anxiety

 9   sufficient for a diagnosis of panic attacks, and symptoms of depression sufficient for a diagnosis

10   of major depressive disorder.” (Id. at 339.) Dr. Rockers also found that plaintiff’s current Global

11   Assessment of Functioning (“GAF”) score was 55.6 (Id.)

12          On June 27, 2014, plaintiff was seen for a qualified medical evaluation by Dr. Kayvan

13   Haddadan. (Id. at 325.) Dr. Haddadan opined that plaintiff was “totally temporarily disabled

14   because of the pain and the possibility of marked-to-moderate depression.” (Id. at 330.) On

15   November 18, 2014, plaintiff was seen for an office visit and was given a refill of “Xanax for

16   breatkthrough anxiety” with instructions to return to discuss medication to “help control anxiety

17   and depression.” (Id. at 414.)

18          On October 16, 2015, plaintiff was examined by Les P. Kalman, M.D., Psy.D. (Id. at

19   904.) Dr. Kalman opined, in relevant part, that plaintiff’s had “dysphoric mood related to medical

20   conditions” and experienced “decreased ability to maintain attention, concentration and
21   memory[.]” (Id. at 906.) On March 28, 2016, plaintiff’s treating physician examined plaintiff

22   and found “depressed mood, anxious.” (Id. at 1149.)

23
     6
       A Global Assessment of Functioning or “GAF” score represents a present rating of overall
24
     psychological functioning on a scale of 0 to 100. See Diagnostic and Statistical Manual of
25   Disorders, at 34 (Am. Psychiatric Ass’n, 4th Ed. 2000) (“DSM-IV”); see also Keyser v.
     Commissioner Social Sec. Admin., 648 F.3d 721, 723 (9th Cir. 2011) (“A GAF score is a rough
26   estimate of an individual’s psychological, social, and occupational functioning used to reflect the
     individual’s need for treatment.”). “A GAF score between 51 to 60 describes ‘moderate
27   symptoms’ or any moderate difficulty in social, occupational, or school functioning.” Garrison v.
     Colvin, 759 F.3d 995, 1003 n.4 (9th Cir. 2014). However, “GAF scores are typically assessed in
28
     controlled, clinical settings that may differ from work environments in important respects.” Id.
                                                         7
            Case 2:19-cv-00603-DB Document 16 Filed 09/29/20 Page 8 of 14

 1             In addition to the opinions of Drs. Rockers, Haddadan, and Kalman, “at the request of” the

 2   Commissioner Drs. “Jennifer Duffy Ph.D. and Ida Hilliard M.D. reviewed the evidence in record”

 3   with respect to plaintiff’s mental impairment and found that plaintiff was “unable to consistently

 4   maintain concentration, persistence or pace for complex tasks.” (Id. at 22.) And plaintiff’s

 5   treating therapist submitted a letter on June 18, 2018, stating that “over the course of the last ten

 6   years of our therapeutic relationship,” plaintiff had exhibited numerous symptoms, including

 7   “anxiety, depression[.]”7 (Id. at 9.)

 8             As noted above, the ALJ’s conclusion that the claimant lacks a medically severe

 9   impairment or combination of impairments is valid only when that conclusion is “clearly

10   established by medical evidence.” Webb, 433 F.3d at 687. On this record, the court cannot say

11   that it was clearly established by the medical evidence that plaintiff lacked a medically severe

12   mental impairment. See Ortiz v. Commissioner of Social Sec., 425 Fed. Appx. 653, 655 (9th Cir.

13   2011) (“This is not the total absence of objective evidence of severe medical impairment that

14   would permit us to affirm a finding of no disability at step two.”); Webb, 433 F.3d at 687

15   (“Although the medical record paints an incomplete picture of Webb’s overall health during the

16   relevant period, it includes evidence of problems sufficient to pass the de minimis threshold of

17   step two.”); Russell v. Colvin, 9 F.Supp.3d 1168, 1186-87 (D. Or. 2014) (“On review, the court

18   must determine whether the ALJ had substantial evidence to find that the medical evidence

19   clearly established that Ms. Russell did not have a medically severe impairment or combination of

20   impairments.”); cf. Ukolov, 420 F.3d at 1006 (“Because none of the medical opinions included a
21   finding of impairment, a diagnosis, or objective test results, Ukolov failed to meet his burden of

22   establishing disability.”).

23   ////

24
     7
25     Although this information was not before the ALJ, it was submitted to the Appeals Council
     which considered the evidence in denying review of the ALJ’s decision. (Tr. at 2.) “[W]hen a
26   claimant submits evidence for the first time to the Appeals Council, which considers that
     evidence in denying review of the ALJ’s decision, the new evidence is part of the administrative
27   record, which the district court must consider in determining whether the Commissioner’s
     decision is supported by substantial evidence.” Brewes v. Commissioner of Social Sec. Admin.,
28
     682 F.3d 1157, 1163 (9th Cir. 2012).
                                                        8
           Case 2:19-cv-00603-DB Document 16 Filed 09/29/20 Page 9 of 14

 1            For the reasons stated above, the court cannot find that the ALJ’s step two finding was

 2   clearly established by medical evidence or was free from error. Accordingly, the court finds that

 3   plaintiff is entitled to summary judgment as to the claim that the ALJ erred at step two of the

 4   sequential evaluation.

 5   II.      Plaintiff’s Subjective Testimony

 6            The Ninth Circuit has summarized the ALJ’s task with respect to assessing a claimant’s

 7   credibility as follows:

 8                   To determine whether a claimant’s testimony regarding subjective
                     pain or symptoms is credible, an ALJ must engage in a two-step
 9                   analysis. First, the ALJ must determine whether the claimant has
                     presented objective medical evidence of an underlying impairment
10                   which could reasonably be expected to produce the pain or other
                     symptoms alleged. The claimant, however, need not show that her
11                   impairment could reasonably be expected to cause the severity of the
                     symptom she has alleged; she need only show that it could
12                   reasonably have caused some degree of the symptom. Thus, the ALJ
                     may not reject subjective symptom testimony . . . simply because
13                   there is no showing that the impairment can reasonably produce the
                     degree of symptom alleged.
14
                     Second, if the claimant meets this first test, and there is no evidence
15                   of malingering, the ALJ can reject the claimant’s testimony about the
                     severity of her symptoms only by offering specific, clear and
16                   convincing reasons for doing so[.]
17   Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007) (citations and quotation marks
18   omitted). “The clear and convincing standard is the most demanding required in Social Security
19   cases.” Moore v. Commissioner of Social Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). “At
20   the same time, the ALJ is not required to believe every allegation of disabling pain, or else
21   disability benefits would be available for the asking[.]” Molina v. Astrue, 674 F.3d 1104, 1112
22   (9th Cir. 2012).
23            “The ALJ must specifically identify what testimony is credible and what testimony
24   undermines the claimant’s complaints.”8 Valentine v. Commissioner Social Sec. Admin., 574
25   8
       In March 2016, Social Security Ruling (“SSR”) 16-3p went into effect. “This ruling makes
26   clear what our precedent already required: that assessments of an individual’s testimony by an
     ALJ are designed to ‘evaluate the intensity and persistence of symptoms after the ALJ finds that
27   the individual has a medically determinable impairment(s) that could reasonably be expected to
     produce those symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s character
28
     and apparent truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (quoting SSR
                                                       9
        Case 2:19-cv-00603-DB Document 16 Filed 09/29/20 Page 10 of 14

 1   F.3d 685, 693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

 2   599 (9th Cir. 1999)). In weighing a claimant’s credibility, an ALJ may consider, among other

 3   things, the “[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s]

 4   testimony or between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work

 5   record, and testimony from physicians and third parties concerning the nature, severity, and effect

 6   of the symptoms of which [claimant] complains.” Thomas v. Barnhart, 278 F.3d 947, 958-59

 7   (9th Cir. 2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792

 8   (9th Cir. 1997)). If the ALJ’s credibility finding is supported by substantial evidence in the

 9   record, the court “may not engage in second-guessing.” Id.

10          Here, the ALJ recounted plaintiff’s testimony as follows:

11                     The claimant is a forty-year-old male with a high school education.
                       He alleges he suffers from “degenerative disc disease”, “facet joint
12                     arthritis”, “disc herniations”, “left protractal L5/S1 HMP”, “lumbar
                       spondylolysis L4/L5 thru L5/SI”, “facet arthropathy”, “synovial
13                     cysts L4 L5 S1”, and “Scheurermann’s Disease” which significantly
                       affect his ability to perform work related activities.
14
                       The claimant completed an Exertion Questionnaire form dated
15                     August 13, 2015, wherein he reported spending an average day
                       performing very light household chores which causes a mild increase
16                     in pain. He is able to walk a half hour or half mile. He is limited in
                       his ability to climb stairs, lift (up to fifteen pounds), and sleep.
17                     However, he is able to load the dishwasher, wash laundry, dust, wipe
                       off counter tops, and drive up to two hours. In addition, he is able to
18                     work in the yard several times a month.
19                     The claimant appeared and testified at the hearing, he was working
                       part time for a good friend who worked around his physical
20                     complaints and limitations. The claimant reported he was limited in
                       his ability to sit for more than an hour, including while driving, and
21                     could walk one to two hours. He has weekly flare-ups which vary in
                       intensity and duration from one day to one week. He is no longer
22                     able to go on vacations or spend time with family or friends as he
                       fears he will fall or further injure himself. He recently had a
23                     medication adjustment and is taking the highest dose of medication.
                       He uses medications, ice, and heat to manage his symptoms. He no
24                     longer has radiating pain into his lower extremities. However, he is
                       limited in his ability to bend and stoop.
25

26   (Tr. at 24-25.)
27   ////

28
     16-3p) (alterations omitted).
                                                          10
          Case 2:19-cv-00603-DB Document 16 Filed 09/29/20 Page 11 of 14

 1            Thereafter, the ALJ found that plaintiff’s medically determinable impairments could

 2   reasonably be expected to cause the symptoms alleged, but that plaintiff’s statements concerning

 3   the intensity, persistence, and limiting effects of those symptoms were “not entirely consistent

 4   with the medical evidence and other evidence in the record for the reason explained in [the]

 5   decision.”9 (Id. at 25.)

 6            One of the reasons offered by the ALJ for discrediting plaintiff’s testimony was that when

 7   “offered a higher level of care at times, [plaintiff] declined these recommendations.” (Id.)

 8   “[C]ase law is clear that if a claimant complains about disabling pain but fails to seek treatment,

 9   or fails to follow prescribed treatment, for the pain, an ALJ may use such failure as a basis for

10   finding the complaint unjustified or exaggerated.” Orn v. Astrue, 495 F.3d 625, 638 (9th Cir.

11   2007); see also Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (ALJ may consider “an

12   unexplained, or inadequately explained, failure to seek treatment or follow a prescribed course of

13   treatment”).

14            Moreover, this finding is supported by substantial evidence in the record. In this regard, a

15   March 2, 2015 office visit reflects that plaintiff discontinued “gabapentin because [he] does not

16   feel any more nerve pain.” (Tr. at 400.) On August 20, 2015, plaintiff was “[o]ffered [a] pain

17   program,” but “declined.” (Id. at 928.) A June 15, 2016 treatment note reflects that plaintiff

18   “refuses to exercise[] or do physical therapy.”10 (Id. at 1181.)

19            The ALJ provided a clear and convincing reason for rejecting plaintiff’s testimony that

20   was supported by substantial evidence in the record. Plaintiff, therefore, is not entitled to
21   9
       “ALJs routinely include this statement in their written findings as an introduction to the ALJ’s
22   credibility determination” before “identify[ing] what parts of the claimant’s testimony were not
     credible and why.” Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1103 (9th Cir.
23   2014). “The use of this generic language is not itself reversible error . . . but it inverts the
     responsibility of an ALJ, which is first to determine the medical impairments of a claimant based
24
     on the record and the claimant’s credible symptom testimony and only then to determine the
25   claimant’s RFC. By rejecting a claimant’s subjective symptoms ‘to the extent they are
     inconsistent with the above residual functional capacity assessment,’ the agency indicates that it
26   is failing properly to incorporate a claimant’s testimony regarding subjective symptoms and pain
     into the RFC finding, as it is required to do.” Trevizo, 871 F.3d at 679 n.6.
27
     10
       The same note appears to reflect that plaintiff’s treating physician explained to plaintiff that
28
     plaintiff’s “MRI findings” did not “necessarily correlate with the severity of pain.” (Tr. at 1181.)
                                                       11
        Case 2:19-cv-00603-DB Document 16 Filed 09/29/20 Page 12 of 14

 1   summary judgment on the claim that the ALJ’s treatment of plaintiff’s subjective testimony

 2   constituted error.

 3   III.   RFC Error

 4          Plaintiff argues that the ALJ’s Residual Functional Capacity (“RFC”) finding was not

 5   supported by substantial evidence in the record. (Pl.’s MSJ (ECF No. 12-1) at 22-24.) A

 6   claimant’s RFC is “the most [the claimant] can still do despite [his or her] limitations.” 20 C.F.R.

 7   § 404.1545(a); 20 C.F.R. § 416.945(1); see also Cooper v. Sullivan, 880 F.2d 1152, n.5 (9th Cir.

 8   1989) (“A claimant’s residual functional capacity is what he can still do despite his physical,

 9   mental, nonexertional, and other limitations.”). In conducting an RFC assessment, the ALJ must

10   consider the combined effects of an applicant’s medically determinable impairments on the

11   applicant’s ability to perform sustainable work. 42 U.S.C. § 423(d)(2)(B); Macri v. Chater, 93

12   F.3d 540, 545 (9th Cir. 1996). The ALJ must consider all of the relevant medical opinions as

13   well as the combined effects of all of the plaintiff’s impairments, even those that are not “severe.”

14   20 C.F.R. §§ 404.1545(a); 416.945(a); Celaya v. Halter, 332 F.3d 1177, 1182 (9th Cir. 2003).

15   “[A]n RFC that fails to take into account a claimant’s limitations is defective.” Valentine v.

16   Commissioner Social Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009). The ALJ must determine a

17   claimant’s limitations on the basis of “all relevant evidence in the record.” Robbins v. Soc. Sec.

18   Admin., 466 F.3d 880, 883 (9th Cir. 2006).

19          Here, defendant argues that this claim of error is “duplicative” of plaintiff’s other claims

20   because, in part, “the ALJ’s findings regarding Plaintiff’s mental abilities were well supported.”
21   (Def.’s MSJ (ECF No. 13) at 20.) The court, however, has found that the ALJ’s finding that

22   plaintiff lacked a severe mental impairment was erroneous. Moreover, defendant fails to cite to

23   an example of the ALJ’s consideration of plaintiff’s mental impairment in determining the RFC—

24   nor could the court find such an example.

25          Accordingly, plaintiff’s is also entitled to summary judgment on the claim that the ALJ’s

26   RFC determination was erroneous.
27   ////

28   ////
                                                       12
        Case 2:19-cv-00603-DB Document 16 Filed 09/29/20 Page 13 of 14

 1                                              CONCLUSION

 2           With error established, the court has the discretion to remand or reverse and award

 3   benefits. McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989). A case may be remanded

 4   under the “credit-as-true” rule for an award of benefits where:

 5                     (1) the record has been fully developed and further administrative
                       proceedings would serve no useful purpose; (2) the ALJ has failed to
 6                     provide legally sufficient reasons for rejecting evidence, whether
                       claimant testimony or medical opinion; and (3) if the improperly
 7                     discredited evidence were credited as true, the ALJ would be
                       required to find the claimant disabled on remand.
 8

 9   Garrison, 759 F.3d at 1020. Even where all the conditions for the “credit-as-true” rule are met,

10   the court retains “flexibility to remand for further proceedings when the record as a whole creates

11   serious doubt as to whether the claimant is, in fact, disabled within the meaning of the Social

12   Security Act.” Id. at 1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015)

13   (“Unless the district court concludes that further administrative proceedings would serve no

14   useful purpose, it may not remand with a direction to provide benefits.”); Treichler, 775 F.3d at

15   1105 (“Where . . . an ALJ makes a legal error, but the record is uncertain and ambiguous, the

16   proper approach is to remand the case to the agency.”).

17           Here, upon review of the record and the nature of the ALJ’s errors, the court cannot find

18   that further proceedings would serve no useful purpose. Thus, this matter must be remanded for

19   further proceedings.

20           Accordingly, IT IS HEREBY ORDERED that:
21           1. Plaintiff’s motion for summary judgment (ECF No. 12) is granted in part and denied in

22   part;

23           2. Defendant’s cross-motion for summary judgment (ECF No. 13) is granted in part and

24   denied in part;

25           3. The Commissioner’s decision is reversed;

26   ////
27   ////

28   ////
                                                        13
       Case 2:19-cv-00603-DB Document 16 Filed 09/29/20 Page 14 of 14

 1           4. This matter is remanded for further proceedings consistent with this order; and

 2           5. The Clerk of the Court shall enter judgment for plaintiff and close this case.

 3   Dated: September 28, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23   DLB:6
     DB\orders\orders.soc sec\lee0603.ord
24

25

26
27

28
                                                       14
